Affirmed by unpublished PER CURIÁM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Veda Pryor appeals the district court’s order dismissing her civil complaint for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, although we grant Pryor in forma pauperis status, we affirm for the reasons stated by the district court. Pryor v. McHugh, No. 8:13-cv-01269-PWG (D.Md. May 16, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *56court and argument would not aid the decisional process.
AFFIRMED.